I concur in the result, but I do not believe that M.S.A.169.18, subd. 3(6) (b), is applicable to the factual situation presented here. It seems to me that this statutory provision was not enacted for the protection of pedestrians crossing the street, but rather for the protection of those who have a right to use the left half of the roadway. Subd. 3(5) contains a prohibition against encroaching upon the left side of the center of the roadway in overtaking and passing another vehicle unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. Subd. 3(6) (b) undoubtedly has in mind the danger of encroaching upon the left half of the roadway in passing another vehicle when within 100 feet of an intersection and the consequent danger to others who have a right to use the opposite half of the roadway in passing through the intersection or turning out of it. A pedestrian crossing at right angles to the approaching traffic would be safer in many instances, and certainly in this, if the passing vehicle were far to the left, as he would have a greater opportunity of observing the passing car and protecting himself from threatened danger. Certainly in this case, had defendant *Page 372 
been farther to the left, he might have missed plaintiff entirely. However, I believe the jury could find defendant guilty of negligence irrespective of the statute under the circumstances here involved, and for that reason the error, if it was such, is not prejudicial. It is also obvious that the accident would have happened equally as well had Lake avenue south been wide enough so that defendant could have passed the bus without passing over the center line. As a matter of fact, the closer defendant remained to the bus the more danger there was to plaintiff.